Title: 1779. May 9. Sunday.
From: Adams, John
To: 


       The Pilot came on Board this Morning from St. Nazare, and pronounced it unsafe to go out, with this Wind.
       F. this Morning, fell to talking.— “Above half the Gentlemen of Paris are Atheists, and the other half Deists. No Body goes to Church but the common People. I wish I could find one honest Man among their Merchants and Tradesmen” &c. &c.
       Mr. F., says I, let me be so free as to request of you, when you arrive in America, not to talk in this Style. It will do a great deal of Harm. These Sentiments are not just, they are contracted Prejudices, and Mr. Lee and Mr. Izard too have hurt them selves and the public too by indulging in a similar Language.
       F. “Oh! I am no Hypocrite.”—Thus this Prater goes on. Yesterday he wanted me, to get him a Passage on board the french Frigate, that I am to go in. I told him I did not think it would be practicable. And I hope it will not, for I dont wish such a Man to go, in that Ship.
       At Dinner, much Conversation about the Electrical Eel which gives a Shock to a ring of Persons like the Touch of a Bottle or Conductor. —What is the Name of this fish?
       The Magnet is nothing but Iron Oar, Somebody said at Table, and that the Tendency towards the Pole is in all Iron.—Query.
       This afternoon, a Mr. Watkin a Disciple of the great Whitfield as he calls himself, performed divine Service upon the Quarter Deck. He is not learned, but his Prayer was very good for the united States and their Allies, their Army and General, their Navy and this Ship and her Commander. His Sermon also was passable.
       Our Captain talks much about Batavia, is an Admirer of that Duch Settlement in the East Indies.
       This Gentleman has been disappointed in Love and in his Ambition—disappointed in the Promotion to which he aspired, and in a Marriage of which he thought himself sure. He has not so much Activity, Dispatch and Decision as one could wish. He seems not to know how to gain or preserve the Affections of his Officers, nor yet how to keep them in Awe. Complaisance, firmness and Steadiness are necessary to the Command of a Ship. Whether it is his imperfect Knowledge of the Language, or his Absence of Mind when poring upon his Disappointments, or any defect in his Temper or Judgment, I know not, but this happy Mixture seems to be wanting. His Lieutenants are smart Men, quick and active—not lettered it is true, but good Seamen, and brave.
      